DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/26/2021.
Claims 10 and 14 are amended.
Claim 1-9, 12, 13, 15, 17-20 and 26 are cancelled.
Claims 10, 11, 14, 16, 21-25 and 27 are pending.
Claims 10, 11, 14, 16, 21-25 and 27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
101
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving and recording… receiving, by the authentication device, a request … generating, by the authentication device, an authenticated message … sending, by the authentication device, the authenticated message… requesting…information… sending…a message… receiving … a message…  deleting… identifier and… elements….” 
The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle, specifically, receiving, sending and storing transaction information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite an additional element  but the additional element does not integrate the judicial exception into a practical application. 
The claim recites “deleting, by the authentication device, the tokenized identifier and the cryptographic elements associated with the tokenized identifier.” According to the disclosure(¶ 22, 82), “, the goods authentication service 14 may also send 528 a message to the (former authentication device 12 (i.e., the mobile phone of the previous owner), comprising instructions to delete the (now blocked) virtual card associated with the goods that have now changed ownership.” The disclosure does not provide further information about what deleting the information entails. The deletion of information is an insignificant extra solution activity, which a generic computing device is capable of performing. Therefore this particular possible additional element does not integrate the abstract idea into a practical application. 
The limitations are drawn to receiving, storing and sending information, generic computing functions. Generating a message and updating or replacing transaction information are part of the abstract idea. The dependent claims 11, 16, further described receiving authentication information and verifying the information. Claims 21-25 and 27  are descriptive language of the authentication device, the messages and cryptographic elements.  Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.
103
Engels discloses requesting, by the authentication device, information that identifies an owner of the computing device from the computing device, wherein the authenticated message comprises information identifying the owner of the computing device, and ( ¶ 61, 62, 194-196); and 
Engels- The owner release system 162 may be configured to receive one or more requests to release the ownership of the item 111, the current owner data, and the current owner authentication information and use this information to release the current ownership claim to the item 111. The owner release system 162 may serve to allow a present owner of the item to release an ownership claim to allow a subsequent owner to register as the owner of the item….where the user may request an authentication tag based on the authentication of the tagging device. In an embodiment, the system may only accept requests for the creation of the authentication tags from an owner of the item, and the authentication system may retrieve the ownership information based on the user credentials to verify the ownership prior to generating an authentication tag. In some embodiments, the request for the authentication tag may occur prior to step 934 and trigger the communication between the reading device and the tagging device. When the reading device obtains the request from the user, the reading device may send the authentication tag request to the authentication system. ( ¶ 61, 194)

receiving, at the authentication device, a message confirming that the tokenized identifier is no longer associated with the goods ( ¶ 69-73, 124, 171, 172, 182-185, 195); and 
Engels-  For the commissioning of a tagging device 112, the tagging device creation system 174 may generate the information associated with the tagging device such as the UID, optionally any known item data, a cryptographic key, a digital signature, and the commissioning time stamp. The data may be stored in the authentication system 170 for use in validating the tagging device 112. As described below, the tagging device may then be coupled to the item 111, at which point additional data may be provided to the tagging device 112. The information may be communicated back to the tagging device creation system 174, which may store the additional information. The tagging device creation system 174 may also receive a request to create a new tagging device for the item 111 after the creation of the first tagging device 112. The new tagging device can be used to verify the authenticity of the tagging device 112 and/or the item 111 at the time that the second tagging device is created. The tagging device creation system 174 may receive authentication information for the tagging device 112 and verify the authenticity of the tagging device 112 and/or data based on the authentication information.  ( ¶ 72, 73)
deleting, by the authentication device, the tokenized identifier and the cryptographic elements associated with the tokenized identifier( ¶ 69-73, 124, 171, 172, 195-197); and 
Engels-  The tagging device creation system 174 may receive authentication information for the tagging device 112 and verify the authenticity of the tagging device 112 and/or data based on the authentication information. The tagging device creation system 174 may then provide a new tagging device containing at least a portion of the information from the original tagging device as well as a digital signature that covers some or all of the original information. Alternatively, the new tagging device may contain no portion of the original information retrieved from the authenticated tagging device. ( ¶ 73)

wherein the authentication device is a modified payment card or chip interacting with a computing device, or computing device executing a payment application and wherein the goods authentication infrastructure is part of a transaction infrastructure, or is a token service provider ( ¶ 157-161, 185-187); and 
Engels the reading device may obtain the tagging device data from the tagging device, for example by reading a bar code, communicating with an RFID chip, or the like… In these types of transactions, the purchaser may not be able to verify the tagging device until the item is physically received, for example when the tagging device comprises an RFID tag, an NFC tag, a BLE device, and the like. Even when the tagging device comprises a bar code, QR code, or other visually readable tagging device,…  The authentication tag may be supplied by the authentication server or by a third party or by any combination thereof. The authentication tag may be in a form that can be supplied to a purchaser with or without the item, such as a QR code or an RFID tag or an application that may couple through a communications network to the tagging device affixed to or coupled to the item.  ( ¶ 161, 185, 186)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 11, 14, 16, 21-25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 10 is directed to a method, and claim 14 is directed to a machine.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving and recording… receiving, by the authentication device, a request … generating, by the authentication device, an authenticated message … sending, by the authentication device, the authenticated message… requesting…information… sending…a message… receiving … a message…  deleting… identifier and… elements….” 
The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle, specifically, receiving, sending and storing transaction information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite an additional element  but the additional element does not integrate the judicial exception into a practical application. 
The claim recites “deleting, by the authentication device, the tokenized identifier and the cryptographic elements associated with the tokenized identifier.” According to the disclosure(¶ 22, 82), “, the goods authentication service 14 may also send 528 a message to the (former authentication device 12 (i.e., the mobile phone of the previous owner), comprising instructions to delete the (now blocked) virtual card associated with the goods that have now changed ownership.” The disclosure does not provide further information about what deleting the information entails. The deletion of information is an insignificant extra solution activity, which a generic computing device is capable of performing. Therefore this particular possible additional element does not integrate the abstract idea into a practical application. 
The limitations are drawn to receiving, storing and sending information, generic computing functions. Generating a message and updating or replacing transaction information are part of the abstract idea. The dependent claims 11, 16, further described receiving authentication information and verifying the information. Claims 21-25 and 27  are descriptive language of the authentication device, the messages and cryptographic elements.  Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a receiving and sending information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 11, 16, 21-25 and 27 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, 16, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Engels et al. (2016/0132704) (“Engels”), and in view of Engberg (US 20070106892) (“Engberg”).
Regarding claims 10 and 14, Engels discloses receiving and recording, by an authentication device appended or embedded with the goods, a tokenized identifier and cryptographic elements associated with the tokenized identifier; (¶ 45- 48, 50, 52, 73, 89, 125, 126, 129, 160, 161, 172, 185, 187, 195, 217); 
Engels - the tagging device may be disposed or embedded within a packaging material 202… in order to authenticate the tagging device, the reading device may obtain the tagging device data from the tagging device, for example by reading a bar code, communicating with an RFID chip, or the like.  …In an embodiment, an RFID tag containing cryptographic functionality, such as the NXP DESFire tag or the Mifare Ultralight C tag, a QR code encoding at least an identifier and cryptographically signed hash, or both are used as the tagging device 112 for an item 111. … The tagging device program, being a tagging device 112, may utilize a camera or other optical input device to take a picture or movie of the item 110…. the tagging device 112 can comprise data stored in various forms. Each tagging device 112 comprises uniquely coded identifying data (“UID”) 113, such as a unique Electronic Product Code (“EPC”), encoded within the tagging device 112. Depending on the writable memory storage capacity of the tagging device 112, additional data may also be included. In an embodiment, the tagging device 112 may also comprise item information 114 such as the type, category, manufacturer, model number, serial number, manufacturing date, or the like of the item 111. In an embodiment, the tagging device 112 may also comprise a cryptographic signature 116 over data related to the item, and such data may or may not be stored on or in the tagging device. The tagging device 112 may also comprise a timestamp, date information, and/or version information pertaining to when the cryptographic signed signature 116 was generated. Tagging devices 112 comprising cryptographic functionality such as RFID tags, including NFC tags, and Bluetooth devices, may have a cryptographic key 115 such as a secret key written into the tagging device 112. The secret key may be written during the commissioning process.  (¶ 45- 48, 50, 161)

receiving, during a transaction of the goods by the authentication device, a request to authenticate current ownership of the goods from a computing device associated with a purchaser of the goods; (¶ 62, 123, 124, 160, 161, 171, 178, 190, 194, 264); 
Engels- The process 600 may begin at step 602 with the reading device 120 sending a first challenge message to the tagging device 112. The first challenge message may be created and sent by an authentication application executing on the reading device 120.… At step 806, the authentication application may receive an ownership release request. The ownership release request may comprise data associated with the item that may serve to identify the item. The data may be input manually, for example, by entering a serial number, selecting the item from a list of items indicated as having the user as the owner, and the like. In some embodiments, the reading device may obtain the item data from the tagging device associated with the item. When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like… In some embodiments, the request for the authentication tag may occur prior to step 934 and trigger the communication between the reading device and the tagging device. When the reading device obtains the request from the user, the reading device may send the authentication tag request to the authentication system. (¶ 123, 171, 194)

generating, by the authentication device, an authenticated message comprising the tokenized identifier and information identifying a current owner of the goods, and 
computing a cryptographic authentication code associated with the authenticated message, wherein the tokenized identifier is associated with a unique identifier on the goods, and a single tokenized identifier is associated with the unique identifier of the goods at any one time ( ¶ 124, 160, 171, 172); and 
Engels- the tagging device may encrypt the challenge data in the challenge message. In an embodiment, the tagging device 112 may use a private key stored in the tagging device to encrypt the challenge data. In some embodiments, the tagging device 112 may use a private key to sign the challenge data. The tagging device 112 may then send the encrypted challenge data as a first response back to the reading device 120 in step 606…. The tagging device 112 may also send additional information in the first response such as the UID of the tagging device 112, item data, a digital signature, a signature date, and/or any additional information stored in the tagging device 112… When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like. The data may then be sent to the authentication system for use in processing the ownership release request.( ¶ 124, 171, 172)

sending, by the authentication device, the authenticated message and a cryptographic authentication code to the computing device that allows authenticating ownership of the goods by a goods authentication infrastructure (¶ 124, 127, 128, 150, 160, 167, 171, 172, 181, 192, 195, 197); and  
Claim Interpretation- According to the disclosure(¶ 60)- “Therefore, at step 206, the authentication device 12 provides information to the terminal 16 of the potential new owner, including the tokenised identifier 60 and a cryptographic authentication code generated using the cryptographic elements that were provided to the authentication device 12 upon creation of the tokenised identifier 60 as described above. At step 208, the terminal 16 of the potential new owner communicates this information to the trusted authentication service 18, … The goods authentication infrastructure 14 then communicates 214 with the goods management processor 8, in order to confirm the ownership information and any other information that may have been requested at step 204. ”. For the purpose of claim interpretation, the limitation “that allows authenticating ownership of the goods using the goods management processor”, is understood to mean the computing device does not authenticate ownership of the goods, another device, the goods management processor does. And it is remote to the computing device and the authentication device. 
Engels - in an embodiment, one or more ads may be supplied to a user, for example over the reading device, in response to the ownership claim process. ..When the data is obtained from the tagging device, the data may comprise the UID of the tagging device, and optionally any available item data, a digital signature, or the like. The data may then be sent to the authentication system for use in processing the ownership release request… the tagging device may encrypt the challenge data in the challenge message. In an embodiment, the tagging device 112 may use a private key stored in the tagging device to encrypt the challenge data. In some embodiments, the tagging device 112 may use a private key to sign the challenge data. The tagging device 112 may then send the encrypted challenge data as a first response back to the reading device 120 in step 606. ( ¶ 124, 167, 171, 172)

requesting, by the authentication device, information that identifies an owner of the computing device from the computing device, wherein the authenticated message comprises information identifying the owner of the computing device, and ( ¶ 61, 62, 194-196); and 
Engels- The owner release system 162 may be configured to receive one or more requests to release the ownership of the item 111, the current owner data, and the current owner authentication information and use this information to release the current ownership claim to the item 111. The owner release system 162 may serve to allow a present owner of the item to release an ownership claim to allow a subsequent owner to register as the owner of the item….where the user may request an authentication tag based on the authentication of the tagging device. In an embodiment, the system may only accept requests for the creation of the authentication tags from an owner of the item, and the authentication system may retrieve the ownership information based on the user credentials to verify the ownership prior to generating an authentication tag. In some embodiments, the request for the authentication tag may occur prior to step 934 and trigger the communication between the reading device and the tagging device. When the reading device obtains the request from the user, the reading device may send the authentication tag request to the authentication system. ( ¶ 61, 194)

sending, by the authentication device, a message to the goods authentication infrastructure to record the owner of the computing device as owner of the goods; -2-Attorney Docket No. MCARD-1003 (P04761-US-UTIL) ( ¶ 124, 153, 155, 160-164, 171, 172); and 
Engels-  In order to authenticate the tagging device, the reading device may obtain the tagging device data from the tagging device, for example by reading a bar code, communicating with an RFID chip, or the like. The information may then be sent to the authentication server to authenticate the tagging device… the system may determine if a current owner exists for the item. For example, the authentication system may retrieve the ownership records or ownership pedigree for the item to determine if the current owner is unassigned or comprises an identifier for a registered user….  In this event, the process 682 may proceed to step 686 where a message may be generated by the authentication application indicating that the first tagging device correlates with the second tagging device, and therefore the overall item is verified. The information associated with the authentication process 660 may optionally be recorded and stored as described herein… the updated ownership status may be stored in the appropriate data structure in the authentication system, and the owner pedigree or history may be updated to reflect the change in the ownership status. ( ¶ 155, 161, 162, 164)

receiving, at the authentication device, a message confirming that the tokenized identifier is no longer associated with the goods ( ¶ 69-73, 124, 171, 172, 182-185, 195); and 
Engels-  For the commissioning of a tagging device 112, the tagging device creation system 174 may generate the information associated with the tagging device such as the UID, optionally any known item data, a cryptographic key, a digital signature, and the commissioning time stamp. The data may be stored in the authentication system 170 for use in validating the tagging device 112. As described below, the tagging device may then be coupled to the item 111, at which point additional data may be provided to the tagging device 112. The information may be communicated back to the tagging device creation system 174, which may store the additional information. The tagging device creation system 174 may also receive a request to create a new tagging device for the item 111 after the creation of the first tagging device 112. The new tagging device can be used to verify the authenticity of the tagging device 112 and/or the item 111 at the time that the second tagging device is created. The tagging device creation system 174 may receive authentication information for the tagging device 112 and verify the authenticity of the tagging device 112 and/or data based on the authentication information.  ( ¶ 72, 73)

deleting, by the authentication device, the tokenized identifier and the cryptographic elements associated with the tokenized identifier( ¶ 69-73, 124, 171, 172, 195-197); and 
Engels-  The tagging device creation system 174 may receive authentication information for the tagging device 112 and verify the authenticity of the tagging device 112 and/or data based on the authentication information. The tagging device creation system 174 may then provide a new tagging device containing at least a portion of the information from the original tagging device as well as a digital signature that covers some or all of the original information. Alternatively, the new tagging device may contain no portion of the original information retrieved from the authenticated tagging device. ( ¶ 73)

wherein the authentication device is a modified payment card or chip interacting with a computing device, or computing device executing a payment application and wherein the goods authentication infrastructure is part of a transaction infrastructure, or is a token service provider ( ¶ 157-161, 185-187); and 
Engels the reading device may obtain the tagging device data from the tagging device, for example by reading a bar code, communicating with an RFID chip, or the like… In these types of transactions, the purchaser may not be able to verify the tagging device until the item is physically received, for example when the tagging device comprises an RFID tag, an NFC tag, a BLE device, and the like. Even when the tagging device comprises a bar code, QR code, or other visually readable tagging device,…  The authentication tag may be supplied by the authentication server or by a third party or by any combination thereof. The authentication tag may be in a form that can be supplied to a purchaser with or without the item, such as a QR code or an RFID tag or an application that may couple through a communications network to the tagging device affixed to or coupled to the item.  ( ¶ 161, 185, 186)

Engels does not disclose the tokenized identifier and cryptographic element form a virtual card hosted on the authentication device. 
Engberg teaches the tokenized identifier and cryptographic element form a virtual card hosted on the authentication device( ¶ 80, 85-88, 113-115, 140-156, 474, 475); 
Engberg-   If Client prior to the transaction has established a credit line with a Financial Institution (52) which is then translated into Digital Credential Tokens stored in the Chip Card (10),… Whenever a transaction is initiated a PRP is provided by the Chip Card as the transaction specific identifier or one-time-only card number.  (¶ 80, 85)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Engels (¶ 7,8), which teaches “authenticating items and managing the authenticity, history, and ownership of items over time” and Engberg (¶ 73), which teaches “the Chip Card must initiate an authentication mechanism for Client to prove ownership of the Relationship” in order to improve the security of commerce systems using virtual cards (Engberg; ¶ 2-5).

Regarding claims 11 and 16, Engels discloses authenticating a holder of the authentication device as the current owner of the goods(¶ 168, 173); requesting, by the authentication device, the holder of the authentication device to provide authentication credentials (¶ 174, 175); verifying, by the authentication device, the authentication credentials (¶ 173, 195, 197); recording, by the authentication device, an outcome of this authentication in cryptographic elements associated with the tokenized identifier (¶ 45- 48, 50, 52, 73, 89, 125, 126, 129, 160, 161, 172, 185, 187, 195, 217); and sending, by the authentication device, the cryptographic elements to the computing device as part of the authenticated message, thereby enabling the computing device to communicate with a processor of a goods authentication infrastructure to validate the cryptographic elements(¶ 74, 89, 95, 110, 149, 175).
Regarding claims 21 and 23, Engels teaches wherein the authenticated message is secured by at least one of the cryptographic elements (¶ 67, 124-130).   
Regarding claims 22 and 24, Engberg teaches wherein the cryptographic elements include at least one of: a private key of a public key pair, a public key certificate, or a set of symmetric keys (¶ 120, 141, 182, 191, 195, 255, 267).   
Regarding claims 25 and 27, Engels teaches wherein the authentication device is embedded in the goods or a packaging for the goods (¶ 45- 48, 50, 52, 73, 89, 125, 126, 129, 160, 161, 172, 185, 187, 195, 217).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawson (GB 0725148) teaches goods ownership with authentication tokens and goods’ tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685